         Case 7:19-cv-00403-RDP Document 30 Filed 02/24/20 Page 1 of 3                                FILED
                                                                                             2020 Feb-24 PM 12:44
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               WESTERN DIVISION
ADAM JONES, et al.,                             }
                                                }
       Plaintiffs,                              }
                                                }
v.                                              }    Case No.: 7:19-CV-403-RDP
                                                }
BUZZFEED, INC., et al.,                         }
                                                }
       Defendants.                              }


                                STIPULATION AND ORDER
       This case is before the court on Defendants’ request to seek discovery from Michael W.

Rondini. Defendants seek to discover documents relating to a criminal investigation from the

Tuscaloosa County Sheriff’s Office for use in defending against a defamation action brought by

plaintiffs Adam Jones and Joshua Hastings (“Plaintiffs”), who conducted the investigation and

have alleged that they were defamed by two BuzzFeed articles reporting on it (the “Articles”).

       The Tuscaloosa County Sheriff’s Office cannot produce “investigative reports” or other

material for use in a civil action absent an order “issued by a court of record upon proof by

substantial evidence, that the moving party will suffer undue hardship and that the records,

photographs or witnesses are unavailable from other reasonable sources.” See Code of Ala. §

12-21-3.1(c). However, the Tuscaloosa County Sheriff’s Office has indicated that it will produce

the information sought by Defendants if they obtain an order from this court directing it to be

produced.

       The clerk of this court has indicated to Defendants and the Tuscaloosa County Sheriff’s

Office that it is amenable to entering an order upon stipulation directing the Tuscaloosa County

Sheriff’s Office to produce the documents demanded by Defendants. Plaintiffs have indicated
            Case 7:19-cv-00403-RDP Document 30 Filed 02/24/20 Page 2 of 3



that they will not oppose an order directing the Tuscaloosa County Sheriff’s Office to produce

the documents demanded by Defendants.

       The court finds that Defendants would suffer undue hardship if the documents requested

from the Tuscaloosa County Sheriff’s Department are withheld because they are material to

Plaintiffs’ defamation claims and the documents requested – including a full set of the original

investigative file materials – are available only from the Tuscaloosa County Sheriff’s

Department.

       It is HEREBY ORDERRED, ADJUDGED and DECREED that the Tuscaloosa

County Sheriff’s Office is instructed to release the following documents to Defendants with

social security numbers, student numbers, driver’s license numbers and NCIC reports (if any)

redacted:

                a. A complete copy of the investigatory file compiled during the investigation of
                   the alleged sexual assault involving Megan Rondini and Terry Jackson “T.J.”
                   Bunn Jr.

                b. All non-privileged documents relating to Megan Rondini.

                c. Documents sufficient to establish the existence of any investigations of rape,
                   sexual assault, sexual harassment or any other crime of a sexual nature
                   involving Terry Jackson “T.J.” Bunn Jr.

                d. All non-privileged communications between Terry Jackson “T.J.” Bunn Jr.
                   and employees or representatives of the Tuscaloosa County Sherriff’s office.

                e. All documents relating to Plaintiffs’ disciplinary records.

                f. All documents relating to any complaints against or investigations of Plaintiffs
                   by any law enforcement agency, regardless of the outcome of such
                   investigation.

                g. All awards, commendations or letters from citizens thanking or rewarding
                   Plaintiffs for their service as law enforcement officers.




                                                 2
 Case 7:19-cv-00403-RDP Document 30 Filed 02/24/20 Page 3 of 3



DONE and ORDERED this February 24, 2020.



                              _________________________________
                              R. DAVID PROCTOR
                              UNITED STATES DISTRICT JUDGE




                                 3
